Exhibit 1

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “DECLARATION OF BRIAN DAVID HILL IN SUPPORT OF

DEFENDANT’S MOTION FOR STAY OF JUDGMENT PENDING APPEAL AND
ITS SUPPORTING MEMORANDUM OF LAW”

Case 1:123-cr-00435-TDS Document 193-1 Filed 09/18/19 Pane 1 of 3
g= DERMATOLOGY GEN CCR? Hill, Brian David
: 1 Riverside Cir MRN: 7244793, DOB: 5/26/1990, Sex: M

CARTLIONCLINIC Visit date: 5/9/2018

Progress Notes by Sharghi, Kevin G, MD at 5/9/2018 1:45 PM (continued)

 

SKIN: A skin examination was performed of the scalp and body hair, face, neck, chest (including
axillae), abdomen, back, right upper extremity, left upper extremity, right lower extremity, left lower
extremity in addition to inspection and palpation of the digits and nails excluding areas covered by
undergarments.

Hair follicle based spiked the papules on chest and upper outer arms
Eczematous patches on cheeks, upper back, forearms, and knees
Eczematous patches on forearms are lichenified

Assessment & Plan
27 y.o. male with:

Atopic dermatitis

-Etiology, prognosis, and treatment options discussed

-Start Protopic to face twice daily. Black box warning discussed

-Start soak and smear with clobetasol once daily for the next 2 weeks

-After 2 weeks, use a soak and smear with moisturizers and then clobetasol on the weekends
-These instructions were written on the patient's after visit summary

-Dry skin care discussed. Encouraged frequent use of emollients

RTC 6 weeks
CC: Balakrishnan, Shyam E, *

Kevin G. Sharghi, MD
PGY-2 Dermatology

| saw and examined the patient today. | discussed the management and care with Dr. Sharghi. |
agree with the findings and treatment documented in the note.

cmpickard md

Electronically signed by Pickard, Clay M, MD at 5/10/2018 9:30 PM

Progress Notes by Sharghi, Kevin G, MD at 6/13/2018 2:00 PM

Author Sharghi, Kevin G, MD Service: — Author Type: Physician
Filed: 6/14/2018 9:54 AM Encounter Date: 63/2018 Note Type: Progress Notes
Status: Addendum Editor; Pickard, Clay M, MD (Physician)

Related Notes: Original Note by Sharghi, Kevin G, MD (Physician) filed at 6/13/2018 3:24 PM

 

Dermatology Clinic Progress Note
Date: 6/13/2018.
PCP: Balakrishnan, Shyam E

Subjective
cc: AD

Brian David Hill is a 28 y.o. male with AD here for follow up

 

Printed by HRHANSFORD at 7/18/19 8:05 AM Page 52

 

Case 1:123-cr-00435-TDS Document 193-1 Filed 09/18/19 Pane ? of 3

 
PE DERMATOLOGY GEN CCR1 Hill, Brian David
& 1 Riverside Cir MRN: 7244793, DOB: 5/26/1990, Sex: M
CaRTLIONCLINIC Visit date: 6/13/2018

Progress Notes by Sharghi, Kevin G, MD at 6/13/2018 2:00 PM (continued)

 

 

 

Last appt was 2 months ago and at that time pt was started on protopic for the face and clobetasol for
the body (bid x 2 weeks followed by just weekends)

Back today. Skin a little better. Put the medication on before the visit. Unable to gage compliance.
States that sugars have been going up the past month.

ROS
Constitutional: no fevers, chills, or unintentional weight loss
Skin: as per HPI

Objective
Vitals: There were no vitals taken for this visit.

GEN: AAOx3
SKIN: A skin examination was performed of the face, arms, and legs

Redness to the face
Eczematous patches on forearms

Assessment & Plan
28 y.o. male with:

AD

-etiology, prognosis, and treatment options discussed

-slight improvement since last visit

-?compliance an issue? States sugars have been increasing

~stop clobetasol if not using as rx'ed and causing sugars to jump (unlikely)
-change tacrolimus ointment twice daily to eczema

RTC 6 months

Kevin G, Sharghi, MD
PGY-2 Dermatology

| saw and examined the patient today. | discussed the management and care with Sharghi. | agree
with the findings and treatment documented in the note.

cmpickard md

Electronically signed by Pickard, Clay M, MD at 6/14/2018 9:54 AM

Progress Notes by Balakrishnan, Shyam E, MD at 7/31/2018 10:45 AM

 

 

Author: Balakrishnan, Shyam E, MD Service: — Author Type: Physielan
Filed: 8/8/2018 3:13 PM Encounter Dale: 7/31/2018 Note Type: Progress Notes
Status: Signed Editor: Balakrishnan, Shyam E, MD (Physician)

Subjective: ,

 

Printed by HRHANSFORD at 7/18/19 8:05 AM Page 53

 

Case 1:123-cr-00435-TDS Document 193-1 Filed 09/18/19 Pane 2 of 3

 
